Citation Nr: 1119879	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  10-37 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar, manic-depressive disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied entitlement to service connection for bipolar disorder and manic-depressive disorder.  

A Decision Review Officer (DRO) hearing was held in July 2010.  The Veteran also testified at a videoconference hearing before the undersigned in February 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder.  At the hearings on appeal, the Veteran argued that his psychiatric problems were incurred or aggravated during active service.  

In an October 2009 VCAA notice response, the Veteran requested that VA obtain records from his 201 file.  On review, the claims file contains the Veteran's service treatment and mental health records.  It does not appear that service personnel records were obtained.  Pursuant to the duty to assist, these records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2010).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Personality disorders are not disease or injuries for compensation purposes, and, except as provided in § 3.310(a), disability resulting from them may not be service-connected.  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.  The term "noted" denotes only such conditions as are recorded in examination reports.  

On enlistment examination in July 1991, the Veteran's psychiatric system was reported as normal on clinical evaluation.  On the associated report of medical history, the Veteran denied trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  Service treatment records show that the Veteran was seen in the mental health clinic on numerous occasions and was referred for alcohol assessment.  The Veteran underwent a mental health evaluation in January 1993.  Following a formal psychological assessment, interviews with the Veteran and his First Sergeant, and records review, the examiner found no diagnosis that warranted medical board action and instead, found conclusive evidence to support a diagnosis of a personality disorder.  An Axis I diagnosis was not found.  Axis II diagnosis was personality disorder not otherwise specified (avoidant, passive aggressive and immature traits).  On report of medical history completed in February 1993, the Veteran again denied trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  

As discussed, a psychiatric disability was not noted on enlistment.  Thus, the Veteran is entitled to the presumption of soundness.  See 38 C.F.R. § 3.304(b).  

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).

At the July 2010 DRO hearing, the Veteran testified that he had problems with alcohol as a child due to physical abuse from his parents.  He saw a doctor but they did not say what type of condition he had.  See hearing transcript, pp. 1-2.  He reported continuous symptoms since service.  See hearing transcript, p. 3.  

At the February 2011 videoconference hearing, the Veteran testified that he was not diagnosed with any type of psychiatric disorder prior to service and that he got good grades in high school.  See hearing transcript, p. 3.  He also testified that he went to a psychiatrist at age 11 for anger problems following his parents' divorce, but that this was the only treatment that he had.  See hearing transcript, p. 7.  

The claims file contains voluminous records showing extensive treatment and hospitalization for substance abuse and various psychiatric disorders.  In the course of treatment, the Veteran reported numerous problems prior to service, to include alcohol abuse beginning at approximately age 10.  

In support of his claim, the Veteran submitted a September 2009 statement from his treating providers at United Community & Family Services.  The statement indicates that the Veteran has been in and out of treatment at this facility since July 2007.  He was being treated for alcohol dependence, bipolar disorder, panic disorder, and posttraumatic stress disorder (PTSD).  It was noted that the Veteran had brought to their attention the diagnosis of a personality disorder in 1993.  The examiners noted that a personality disorder diagnosis was inconsistent with their clinical findings and that the Veteran did not demonstrate symptoms of a personality disorder.  It was further noted that the clinical findings were more consistent with bipolar disorder, panic disorder, and PTSD.  

The Veteran underwent a VA examination in March 2010.  He described "lifelong" symptoms of mood variability, manic symptoms, and anxiety.  He also reported habitually self medicating with alcohol since he was very young.  Following interview and examination, Axis I impression was (1) bipolar disorder, most recent episode mixed; (2) anxiety disorder not otherwise specified (with mixed social anxiety, PTSD, and panic features); and (3) alcohol dependence, in sustained remission.  Axis II diagnosis was deferred, with cluster B traits.  The examiner discussed the Veteran's reported history and opined that the evidence did not support the assertion that there was a causal link between military experiences and his psychiatric condition, which is chronic and severe.  The examiner further stated that all of the Veteran's conditions, including mood disorder, anxiety disorder, and alcohol abuse/dependence, predate his military service, and there was insufficient evidence to conclude that they were substantially aggravated in an enduring way during military service beyond that which would have been expected based on other factors, such as pre-military history, post-military history, passage of time, and family history.  

Whether the presumption of soundness has been rebutted is essentially a legal question to be resolved by the adjudicator based on all relevant medical and other information as pertains to this question.  On review, the Board does not find evidence sufficient to address the question at this time.  That is, while the VA examiner indicated the conditions all predated service, this appears to be based largely on the Veteran's reported history.  The Board notes that in determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Additionally, the examiner did not provide sufficient rationale for the opinion that there was no aggravation during service, particularly in light of his statement that the Veteran "struggled during his time in the military" as well as the service records documenting various difficulties.  

The Board further notes that the September 2009 private medical statement raises questions regarding the in-service diagnosis of personality disorder and whether there was any superimposed disorder.  

Under the circumstances of this case, the Board finds that additional development is warranted.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the Veteran's complete service personnel records.  All records obtained should be associated with the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO/AMC should arrange for additional VA examination by a psychiatrist.  Such examination should be conducted by a different examiner than the one who conducted the March 2010 examination.  All indicated tests should be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.

The examiner is requested to identify all currently diagnosed psychiatric disorders and to respond to the following:

(a)  Please identify with specificity any evidence that supports a finding that it was obvious or manifest that a psychiatric disorder preexisted service.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known developmental characteristics of any diagnosed psychiatric disorder.  

(b)  Please discuss the Veteran's in-service complaints and indicate whether such represents an aggravation of any preexisting condition beyond its natural progress.  The examiner is also requested to discuss the in-service diagnosis of a personality disorder and whether there is any evidence of a superimposed psychiatric condition.  

(c)  If the examiner does not find evidence that any currently diagnosed psychiatric disability preexisted service, he/she is requested to provide an opinion as to whether it is at least as likely as not that the Veteran currently has an acquired psychiatric disorder that is related to active military service or events therein.  

The examiner must provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  
 
5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO is to readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


